UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6366


JOHN G. WESTINE,

                     Petitioner - Appellant,

              v.

WARDEN FMC BUTNER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02014-FL)


Submitted: January 31, 2022                                       Decided: March 15, 2022


Before DIAZ and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John G. Westine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John G. Westine, a federal prisoner, appeals the district court’s order denying, inter

alia, his motions for compassionate release or home confinement and his request to file an

amended 28 U.S.C. § 2241 petition to challenge his convictions and sentence by way of

the savings clause in 28 U.S.C. § 2255.

       On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Westine’s informal brief challenges only the district court’s denial

of his request to file an amended § 2241 petition, he has forfeited appellate review of the

majority of the district court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). To the extent Westine seeks to reassert

his challenges to his convictions and sentence, we have reviewed the record and find no

error in the district court’s determination that Westine’s claims fail to satisfy the Wheeler

and Jones tests for determining whether a federal prisoner may seek habeas relief under

§ 2241, and its consequent denial of his request to file an amended petition. See United

States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (establishing test for challenging

sentence); In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (establishing test for

challenging convictions).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              2